                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IN RE:                                               ) Case No. 21-06606
                                                     )
Frank Visconti                                       ) Chapter 7
                                                     )
                                                     )
                            Debtor                   ) Hon. A. Benjamin Goldgar

                                         NOTICE OF MOTION

TO: See attached list

     PLEASE TAKE NOTICE that on August 6, 2021 at 11:00 a.m., I will appear before the
Honorable A Benjamin Goldgar or any judge sitting in that judge’s place, and present the
TRUSTEE’S MOTION TO EMPLOY COUNSEL a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 817 7512
and the password is 623389 . The meeting ID and password can also be found on the
judge’s page on the court’s web site..

       If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If
a Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.
       .

                                               Ilene F. Goldstein, as Trustee
                                               for Frank Visconti
                                               By: /s/ Ilene F. Goldstein
                                                      One of Her Attorneys

Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
950 Skokie Blvd, Suite 211
Northbrook, IL 60062
(847) 562-9595
                              CERTIFICATE OF SERVICE

             Statement on service list regarding serving docs electronically

         I, Ilene F. Goldstein, attorney, state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System,
service of the above referenced TRUSTEE'S MOTION TO EMPLOY COUNSEL , on all
persons identified as Registrants on the appended service list was accomplished through
the Court’s Electronic Notice for Registrants, and, as to all other persons on the service
list, I caused a copy of the TRUSTEE'S MOTION TO EMPLOY COUNSEL to be e-mailed
to the address listed, faxed to the number indicated or sent First Class Mail, as
indicated, to each such person on the attached service list before the hour of 4:00 p.m.
on July 26, 2021.

                                                  /s/ Ilene F. Goldstein
                                                Ilene F. Goldstein



                                        SERVICE LIST



U.S. Trustee                              Via Court’s Electronic Notice for Registrants
Jeffrey L. Gansberg
Office of the U.S. Trustee, Region 11
219 South Dearborn Street
Room 873
Chicago, IL 60604

Attorneys for Debtor                      Via Court’s Electronic Notice for Registrants
David M Siegel
David M Siegel & Assoc
790 Chaddick Drive
Wheeling, IL 60090

Debtor                           Via First Class Mail

Frank Visconti
13595 Lucky Lake Drive
Lake Forest, IL 60045
                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                            ) Case No. 21-06606
                                                  )
Frank Visconti                                    ) Chapter 7
                                                  )
                                                  )
                         Debtor                   ) Hon. A. Benjamin Goldgar


                       TRUSTEE'S MOTION TO EMPLOY COUNSEL

         ILENE F. GOLDSTEIN, Trustee of the Estate of Frank Visconti (“Trustee"), by and

through her undersigned counsel, moves this Court for the entry of an order authorizing

the Trustee to employ Ilene F. Goldstein and the Law Offices of Ilene F. Goldstein,

Chartered, ("IFG Chtd."), as her legal counsel pursuant to §327 of the Bankruptcy Code

(11 U.S.C. §327). In support of this motion the Trustee states as follows:

         1 . On May 2, 2021 a voluntary petition under Chapter 7 of the United States

Bankruptcy Code was filed in the United States Bankruptcy Court for the Northern District of

Illinois, Eastern Division.

         2. Ilene F. Goldstein is the duly appointed, qualified and acting bankruptcy Trustee

for the Bankruptcy Estate of Frank Visconti

         3. Ms. Goldstein, as Trustee seeks to employ legal counsel to provide the following

services: The docket suggests that this Debtor has filed 8 bankruptcies in the last 25 years.

The Trustee has already requested numerous documents. The Debtor has recently advised

the Trustee that some of the documents are unavailable for various reasons which will

require the Trustee to in all likelihood file requests under Rule 2004 and issue subpoenas.
 Further, this is not a simple case as there are numerous business interests ; to obtain

necessary Court approval to liquidate assets if any are uncovered; to prepare on behalf of

the Trustee any necessary pleadings, legal documents and reports necessary in the

administration of this case; and to provide any other legal services for the Trustee which may

be necessary to administer this Estate. Further it is necessary for the Trustee to employ an

attorney for such professional services.

       4. The Trustee, Ilene F. Goldstein, seeks leave to employ Ilene F. Goldstein and IFG

Chtd. to act as Trustee's legal counsel in these bankruptcy proceedings..

       5. The Trustee seeks to employ Ilene F. Goldstein and IFG Chtd. on a general

retainer, with compensation subject to further order of this court. The hourly fee at IFG Chtd.

ranges from $50.00 to $350.00, which the Trustee believes is at or below the customary

hourly rate for services of this nature.

       6. IFG Chtd. and Ilene F. Goldstein know of no representation of any interest adverse

to the Trustee, the Debtors, their creditors or to the Estate in matters upon which they are

to be engaged as set forth in counsel for the Trustee’s Affidavit.

       7. The employment by the Trustee of legal counsel is in the best interests of this

Estate.

       WHEREFORE, Ms. Goldstein as Trustee prays for the entry of an order:

       1. Authorizing the Trustee to employ Ilene F. Goldstein and the Law Offices of Ilene

F. Goldstein, Chartered to act as her legal counsel;




       2. Authorizing the Trustee's employment of legal counsel on a general retainer with
compensation subject to further order of this court




DATED: July 26, 2021


                                                     Ilene F. Goldstein, Trustee of the
                                                     Estate of Frank Visconti

                                               By:   /s/ Ilene F. Goldstein
                                                      One of Her Attorneys




Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
950 Skokie Blvd, Suite 211
Northbrook, IL 60062
(847) 562-9595
